ON MOTION FOR REHEARING
In their motion for rehearing, appellees say this Court should grant their motion because (1) a supplemental order has been entered by the trial court which meets the guidelines set out in our original opinion; (2) our original opinion constitutes a constitutionally impermissible limitation on the trial court’s inherent duty to determine attorney’s fees for counsel appointed to defend indigents; and (3) because a trial court’s order awarding attorney’s fees should not be set aside unless the trial court’s action was so unreasonable, arbitrary, or capricious as to amount to an abuse of discretion.
Our discussion of appellees’ first point requires us to note that, on March 6, 1987, the appointing trial judge did indeed execute an order which relates the fee allowed, after consideration of the allowable factors, to the days or fractional part thereof actually spent in court. That order now meets the requisites of Tex.Code Crim.Proe.Ann. art. 26.05 (Vernon Pamp.Supp.1987). Moreover, with the order both parties have filed a stipulation agreeing that neither side has any additional information to present either to us or the trial court and that we should consider the original trial court’s supplementary order “for any purpose while considering the Appellee’s Motion for Rehearing.”
In view of the supplemental order and the above stipulation, we have concluded that the trial court’s supplemental order cured the deficiency in its original order and the instant judgment should now be affirmed. Nothing in the summary judg*640ment evidence is sufficient to raise any fact issue as to whether the award made by the trial court is so unreasonable, arbitrary, or capricious as to amount to an abuse of discretion. Moreover, the factors shown by the summary judgment evidence to have been considered by the court in setting its award are, as we stated in our original opinion, permissible and within that court’s discretion. Appellees’ first point is sustained.
Appellees, in their second point, seek to raise a constitutional issue as to the impact of Tex.Code Crim.Proc.Ann. art. 26.-05 (Vernon Pamp.Supp.1987) upon a trial court’s ability to reasonably compensate an attorney appointed to represent an indigent defendant. However, that issue was not raised in this Court prior to the submission of this appeal, and it is therefore deemed to have been waived. Wood v. Wood, 159 Tex. 350, 320 S.W.2d 807, 813 (1959); Mabe v. City of Galveston, 687 S.W.2d 769, 771 (Tex.App.—Houston [1st Dist.] 1985, writ dism’d). Appellees’ second point is overruled.
The disposition which we have made of appellees’ first and second points in this motion for rehearing pretermits the necessity for discussion of the third point. In summary, the joint motion to file and consider the supplemental trial court order is granted, and appellees’ motion for rehearing is granted. This action necessitates that our February 20, 1987 judgment of reversal and remand be, and it is hereby, set aside.
Accordingly, the judgment of the trial court is affirmed.